Citation Nr: 1223124	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  11-31 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for disability of the right hand and right middle finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1960 and April 1963 and from June 1963 to January 1971 with additional unverified service in the United States Army Reserve from 1971 to 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the above Regional Office (RO).  The Veteran had a hearing before the Board in June 2012 and the transcript is of record.  

It appears that the Veteran may be raising a claim for service connection for degenerative arthritis of the back in his hearing testimony.  See June 6, 2012 Board hearing transcript, p. 6.  This matter is referred to the RO for appropriate clarification and any indicated action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right hand/right middle finger disability did not originate in service and is not otherwise etiologically related to a disease or injury in service.


CONCLUSION OF LAW

A right hand/right middle finger disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in July 2009, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports, have been obtained and associated with the claims file.  Review of the record also reveals the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the argument in Golz that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323. 

In the Veteran's case, there is no indication in the record that the SSA records are relevant or would aid in substantiating his claim of service connection for right hand/right middle finger disability.  This is so because the Veteran specifically testified during his June 2012 Board hearing that he had sought all treatment for his right hand from the Pittsburgh VA Medical Center beginning in the 1990s.  See hearing transcript (Tr.) at pages 11-13.  Currently, the treatment records from that VA facility are associated with the claims file.  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting SSA records in this instance.  

Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed below, the Veteran has asserted that service connection for a right hand/right middle finger disability is warranted, but has not provided any real explanation or rationale for his assertion.  There is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the right hand/right middle finger disability.  See also Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

Rather the Board finds that overall the evidence, which indicates that the Veteran did not have a right hand/right middle finger disability in service and the absence of competent evidence of a possible nexus between service and the claimed disorder (aside from the Veteran's mere assertion, which alone does not, under current caselaw, suffice to render a VA examination or opinion necessary), warrants the conclusion that a remand for a medical opinion is not necessary to decide the claim.  Moreover, the medical evidence, which shows a right hand/right middle finger disability years after service, is not insufficient.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for a right hand/right middle finger disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Regarding the Veteran's service in the Reserve, service connection may be granted for any disability resulting from disease or injury incurred or aggravated in the line of duty while performing active duty or active duty training (ADT).  Service connection may also be granted for any disability resulting from an injury in the line of duty while performing inactive duty training (IDT), or for an acute myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  

ADT includes full-time duty performed by Reserve or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) performed by Reserve or National Guard members.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran basically asserts that his right hand/right middle finger disability should be service-connected because after serving two periods of active duty and at least 11 years in the Reserve he tried to re-enter active duty, but was rejected because of an impairment to his right hand and right middle finger.  He has not otherwise provided any other explanation or rationale for his assertion that service connection is warranted.

The Veteran did however testify at his June 2012 Board hearing that he knew about his right hand condition prior to his attempt to reenlist.  He testified that his right hand condition did not exist prior to service, but rather had its onset during his first period of service with the Army.  However it was never noted, and was not particularly bothersome, during either period of active duty.  In addition, he did not seek medical treatment at any point during his reserve service.  He testified that following service VA doctors told him his right hand/middle finger problem was due to arthritis of the spine.  

A review of service treatment records (STRs) shows that with the exception of a burn to the right hand, the Veteran made no specific right hand or right middle finger complaints and none are documented.  

With regard to the Veteran's reserve service, the Board points out that there is no official documentation of any periods of active duty for training or inactive duty for training.  However the Veteran does not assert that his claimed right hand/right middle finger disability developed during his period of reserve service.  Nevertheless these records consist of multiple periodic examinations between 1973 and 1981, which show that when completing medical history questionnaires, the Veteran raised no complaints regarding his right hand or right middle finger, and the objective clinical portion of those evaluations did not detect any.  There were no reported abnormalities involving his right hand.  

A September 1981 DA Form 2496 (Disposition Form) reflects that the Veteran was found permanently disqualified from service because of involuntary movement of the right arm.

Post-service private treatment records dated in 1994 show the Veteran was evaluated for complaints of neck pain, right arm numbness, right hand tremors, and right shoulder pain.  The clinical assessments were cervical strain, cervical disc disease, and right shoulder bursitis.  At that time the examiner noted the right upper extremity numbness was a probable manifestation of the disc disease.  

During VA examination in June 1996, the Veteran gave a history of right hand tremors which he attributed to anxiety.  He noted that due to the shaking he was unable to hold a job.  His last occupation was at a die casting factory, where he was employed for 13 years before being laid off after a long strike.  He noted that even when working at the factory his hand would shake causing some difficulty on the job and that the shaking had worsened in recent years.  The clinical impression was tremor of intention in the right hand.  

The next relevant medical evidence is contained in VA outpatient treatment records dated in March 1997, which show the Veteran gave a history of shaking in his right hand since his teenage years and expressed his belief that his father may have had a similar tremulousness.  Examination revealed a mild action tremulousness of the right hand and fingers.  The Veteran's right middle finger was larger than the others and was deviated radially.  There was also possible a slight athetoid posturing.  The Veteran also had some mild decrease in right hand finger AMR (acoustic muscle reflex) and a slight masked face associated with a mild dysarthria.  He was hypo-reflexive in the upper extremities, 2+ at the knees, trace at the ankles, and the toes were downgoing.  The clinical impression was chronic unchanged right hand/finger action tremulousness since youth with a possible positive family history of action tremor.  An X-ray of the right hand revealed a metallic fragment in the right middle finger, but the Veteran denied any trauma and no surgical intervention was required or recommended.

The remaining records dated from 1997 through 2003, are negative for any additional follow-up evaluation or clinical findings related to the Veteran's right hand.  

In this case, the evidence of record does not provide any medical basis for holding that the Veteran's current right hand/right middle finger disability was incurred in service.  Right hand action tremulousness was not "noted" during either period of active duty, but instead was shown years after active duty with no competent and credible evidence establishing that it is related to service.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for a medical opinion linking the right hand action tremulousness to service.  See Hickson, supra.

Consequently, the Board is unable to attribute the development of the Veteran's current right hand/right middle finger disability to his military service. 

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his hearing testimony.  His primary argument is that his right hand tremulousness action had its onset during his first period of military service and kept him from reentering a third period of active duty.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

More importantly the Board does not find the Veteran's recent testimony concerning the onset of his right hand tremors to be credible, even if competent.  In this case his credibility is undermined by the fact that during his hearing he testified that his right hand tremors did not exist prior to service, but instead had their onset during his first period of active duty.  However during an outpatient evaluation in March 1997, the Veteran gave a history of hand tremors since his teenage years, thereby placing the date of onset well before his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Unfortunately these contradictions diminish the probative value of the Veteran's testimony.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  



							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for disability of the right hand and right middle finger is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


